Exhibit 10.1

 

AMERISOURCEBERGEN CORPORATION

2001 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN, AS AMENDED

 

1. History and Purpose

 

(a) History. This AmerisourceBergen Corporation 2001 Non-Employee Directors’
Stock Option Plan (the “Plan”) is the result of the merger, effective August 29,
2001 (the “Effective Date”), of the Bergen Brunswig Corporation 1999
Non-Employee Directors’ Stock Plan with and into the AmeriSource Health
Corporation 2001 Non-Employee Directors’ Stock Option Plan (collectively, with
the Bergen Brunswig Corporation 1999 Non-Employee Directors’ Stock Plan, the
“Prior Plans”). Upon the merger of the Prior Plans, this Plan was amended and
restated in the form set forth in this document and renamed the
AmerisourceBergen Corporation 2001 Non-Employee Directors’ Stock Option Plan
(the “Plan”). The AmeriSource Health Corporation 2001 Non-Employee Directors’
Stock Option Plan was approved by the shareholders of AmeriSource Corporation
and the Bergen Brunswig Corporation 1999 Non-Employee Directors’ Stock Plan was
approved by the shareholders of the Bergen Brunswig Corporation, in each case
before the closing of the merger which created AmerisourceBergen Corporation.
Upon the closing of the merger which created AmerisourceBergen Corporation, the
number of shares subject to options under the Prior Plans and the option price
for such options were adjusted in accordance with the terms of the merger
agreement. Each of the Prior Plans was then adopted by AmerisourceBergen
Corporation. This document applies to all grants of options made under this Plan
on or after the Effective Date. Each grant of options made under either of the
Prior Plans will remain subject to the terms of the applicable Prior Plan, as in
existence immediately prior to the Effective Date, provided that upon the
forfeiture or lapse of any option granted under either of the Prior Plans, the
shares underlying such option shall again be available for issuance pursuant to
this Plan. Effective as of November 10, 2004, the Plan was further amended to
extend the time to exercise following Voluntary Retirement.

 

(b) Purpose. The purpose of this Plan is to provide members of the Board of
Directors (the “Board”) of AmerisourceBergen Corporation (the “Company”) who are
not employees of the Company or its subsidiaries with grants of non-qualified
stock options. The Company believes that the Plan will encourage the
participants to contribute materially to the growth of the Company, thereby
benefiting the Company’s shareholders, and will align the economic interests of
the participants with those of the shareholders.

 

2. Administration

 

(a) Committee. The Plan shall be administered and interpreted by a committee
(the “Committee”), which shall consist of two or more persons appointed by the
Board, all of whom shall be “non-employee directors”, as defined under Rule
16b-3 under the Securities Exchange Act of 1934 (the “Exchange Act”).



--------------------------------------------------------------------------------

(b) Committee Determinations. The Committee shall have full power and authority
to administer and interpret the Plan, to make factual determinations and to
adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The Committee’s interpretations of the
Plan and all determinations made by the Committee pursuant to the powers vested
in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder. All powers of the
Committee shall be executed in its sole discretion, in the best interest of the
Company, not as a fiduciary, and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.

 

3. Options

 

Awards under the Plan shall consist of grants of non-qualified stock options
that are not intended to qualify as “incentive stock options” within the meaning
of section 422 of the Code (“Options” or “Non-qualified Stock Options”), as
described in Section 6. All Options shall be subject to the terms and conditions
set forth herein and to such other terms and conditions consistent with this
Plan as the Committee deems appropriate and as are specified in writing by the
Committee to the individual in a grant instrument (the “Option Instrument”) or
an amendment to the Option Instrument. The Committee shall approve the form and
provisions of each Option Instrument.

 

4. Shares Subject to the Plan

 

(a) Shares Authorized. As of the Effective Date, all shares of common stock of
the Company (“Common Stock”) that remained available for issuance or transfer
under the Prior Plans (other than shares reserved for issuance or transfer upon
the exercise of options then outstanding under the Prior Plans) became available
for issuance or transfer under this Plan. Subject to the adjustment specified
below, the aggregate number of such shares of Common Stock is 323,660 shares. Of
the 323,660 shares, 169,000 shares had previously been reserved for issuance or
transfer under the AmeriSource Health Corporation 2001 Non-Employee Directors’
Stock Option Plan and 154,660 shares had previously been reserved for issuance
or transfer under the Bergen Brunswig Corporation 1999 Non-Employee Directors’
Stock Plan. In addition to the 323,660 shares, any shares underlying options
granted under the Prior Plans which are forfeited or lapse under the terms of
such options shall be reserved for issuance or transfer under this Plan. The
shares may be authorized but unissued shares of Common Stock or reacquired
shares of Common Stock, including shares purchased by the Company on the open
market for purposes of the Plan. If and to the extent Options granted under the
Plan terminate, expire, or are canceled, forfeited, exchanged or surrendered
without having been exercised, the shares subject to such Options shall again be
available for purposes of the Plan.

 

(b) Adjustments. If there is any change in the number or kind of shares of
Common Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation in which the Company is the
surviving corporation, (iii) by reason of a reclassification or change in par
value, or (iv) by reason of any other extraordinary or unusual event affecting
the outstanding Common Stock as a class without the Company’s receipt of

 

-2-



--------------------------------------------------------------------------------

consideration, or if the value of outstanding shares of Common Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Common
Stock available for Options, the number of shares covered by outstanding
Options, the kind of shares issued under the Plan, and the price per share of
Options may be appropriately adjusted by the Committee to reflect any increase
or decrease in the number of, or change in the kind or value of, issued shares
of Common Stock to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under such Options; provided, however, that any
fractional shares resulting from such adjustment shall be eliminated. Any
adjustments determined by the Committee shall be final, binding and conclusive.

 

5. Eligibility for Participation

 

All members of the Board who are not employees of the Company or a subsidiary
(“Non-Employee Directors”) shall be eligible to participate in the Plan.

 

6. Grant of Options

 

(a) Grants

 

(i) Annual Grants. Effective for each annual meeting of the Company’s
shareholders after the Effective Date, each Non-Employee Director (also referred
to as a “Grantee”) who is in office on the day immediately after the annual
election of directors shall receive a grant of a Non-qualified Stock Option to
purchase Common Stock for a number of shares of Common Stock such that the
“Black-Scholes Value” of such grant, measured as of the date of such annual
meeting, as determined by the Board in good faith, is $100,000. The date of
grant for any Directors’ Annual Grant under this Section 6(a)(i) shall be the
day immediately after the annual election of directors. In its discretion, the
Board may also provide for one or more grants of Non-qualified Stock Options to
any Non-Employee Director who becomes a Non-Employee Director at a time other
than on the date of the annual meeting of the Company’s shareholders to reflect
the pro-rata portion of the $100,000 Black-Scholes Value reflecting the portion
of such Non-Employee Director’s service on the Board for the one-year period
scheduled to end at the next succeeding annual meeting.

 

(ii) Directors’ Equity Option. For each calendar year beginning after the
Effective Date, under the Company’s Board Compensation Program, each
Non-Employee Director may elect to forego 50% or more of the annual retainer
compensation authorized by the Board. For each calendar year beginning after the
Effective Date, each Non-Employee Director who elects to forego 50% or more of
annual retainer compensation and does not elect to have the foregone amount
credited in the form of restricted stock under the AmerisourceBergen 2001
Restricted Stock Plan shall receive a grant of a Non-qualified Stock Option to
purchase Common Stock for a number of shares of Common Stock such that the
“Black-Scholes Value” of such grant, measured as the date of the date of grant,
as determined by the Board in good faith, is 1.5 times the amount of the
foregone amount. The date of grant for any Directors’ Equity Option grant under
this Section 6(a)(ii) for a calendar year grant after the Effective Date shall
be January 1 of the calendar year to which the grant applies.

 

-3-



--------------------------------------------------------------------------------

(iii) Other Option Grants. The Board may also make grants of Non-qualified Stock
Options to Non-Employee Directors from time to time in its sole and absolute
discretion.

 

(b) Exercise Price. The purchase price per share of Common Stock subject to an
Option (the “Exercise Price”) shall be equal to the Fair Market Value of a share
of Common Stock on the date of grant. If the Common Stock is publicly traded,
then the Fair Market Value per share shall be determined as follows: (x) if the
principal trading market for the Common Stock is a national securities exchange
or the Nasdaq National Market, the last reported sale price thereof on the
relevant date or (if there were no trades on that date) the latest preceding
date upon which a sale was reported, or (y) if the Common Stock is not
principally traded on such exchange or market, the mean between the last
reported “bid” and “asked” prices of Common Stock on the relevant date, as
reported on Nasdaq or, if not so reported, as reported by the National Daily
Quotation Bureau, Inc. or as reported in a customary financial reporting
service, as applicable and as the Committee determines. If the Common Stock is
not publicly traded or, if publicly traded, is not subject to reported
transactions or “bid” or “asked” quotations as set forth above, the Fair Market
Value per share shall be as determined by the Committee.

 

(c) Option Term. The term of each Option shall be ten years.

 

(d) Vesting of Options. Subject to Section 5(e), each Option granted to a
Non-Employee Director pursuant to Section 5(a)(i) or Section 5(a)(ii) shall vest
and become exercisable in three equal annual installments, as of each of the
first three anniversaries of the date of grant. Subject to Section 5(e), each
Option granted to a Non-Employee Director pursuant to Section 5(a)(iii) shall be
vested and fully exercisable as of the first anniversary of the date of grant.

 

(e) Termination of Board Membership or Death

 

(i) Except as provided below, an Option may only be exercised when vested and
while the Grantee is a member of the Board. Except as provided below, any Option
that is not vested as of the date that the Grantee ceases to be a member of the
Board will terminate immediately as of that date.

 

(ii) If a Grantee ceases to be a member of the Board for any reason other than
for Cause (as defined below) or, for Awards granted on or after November 10,
2004, Voluntary Retirement (as defined below), including, but not limited to,
death and Disability (as defined below), the Grantee’s Options shall become
fully vested on the date of such cessation and shall remain exercisable until
the earlier of the first anniversary of such cessation or the date of expiration
of the Option term. “Disability” shall mean eligibility for disability benefits
under the terms of the Company’s long-term disability plan in effect at the time
the Grantee becomes disabled.

 

(iii) If the Grantee ceases to be a member of the Board for “Cause”, any Option
held by the Grantee shall terminate as of the date the Grantee ceases to a
member of the Board. “Cause” shall mean a finding by the Committee that the
Grantee has breached his or her service contract with the Company, or has been
engaged in disloyalty to the

 

-4-



--------------------------------------------------------------------------------

Company, including, without limitation, fraud, embezzlement, theft, commission
of a felony or proven dishonesty in the course of his or her service, or has
disclosed trade secrets or confidential information of the Company to persons
not entitled to receive such information. In the event a Grantee ceases to be a
member of the Board for Cause, in addition to the immediate termination of all
Options, the Grantee shall automatically forfeit all shares underlying any
exercised portion of an Option for which the Company has not yet delivered the
share certificates, upon refund by the Company of the Exercise Price paid by the
Grantee for such shares.

 

(iv) Effective with Awards granted on or after November 10, 2004, if a Grantee
ceases to be a member of the Board due to Voluntary Retirement (as defined
below) after having completed five (5) years of continuous service on the Board,
then the term of the Grantee’s Stock Option shall end on the earlier of the date
set forth in the applicable Award Agreement or three (3) years from the date of
the Grantee’s Voluntary Retirement. For purposes of this Section 6, “Voluntary
Retirement” shall mean any voluntary termination of Board membership by a
Grantee after completing five (5) years of continuous service on the Board.

 

(f) Exercise of Options. A Grantee may exercise an Option, in whole or in part,
by delivering a notice of exercise to the Company with payment of the Exercise
Price in cash. Subject to Committee consent, a Grantee may pay the Exercise
Price for an Option through a broker in accordance with procedures established
by the Committee consistent with Regulation T of the Federal Reserve Board. The
Grantee shall pay the Exercise Price and the amount of any withholding tax due
(pursuant to Section 7) at the time of exercise. Shares of Common Stock shall
not be issued upon exercise of an Option until the Exercise Price is fully paid
and any required tax withholding is made.

 

7. Withholding of Taxes

 

(a) Required Withholding. All Options under the Plan shall be subject to any
applicable federal (including FICA), state and local tax withholding
requirements. The Company may require the Grantee or other person receiving such
shares to pay to the Company the amount of any such taxes that the Company is
required to withhold with respect to such Options, or the Company may deduct
from other compensation payable by the Company the amount of any withholding
taxes due with respect to such Options.

 

(b) Election to Withhold Shares. If the Committee so permits, a Grantee may
elect to satisfy the Company’s income tax withholding obligation with respect to
an Option by having shares withheld up to an amount that does not exceed the
Grantee’s maximum marginal tax rate for federal (including FICA), state and
local tax liabilities. The election must be in a form and manner prescribed by
the Committee and shall be subject to the prior approval of the Committee.

 

8. Transferability of Options

 

(a) Nontransferability of Options. Except as provided below, only the Grantee or
his or her authorized representative may exercise rights under an Option. A
Grantee may not transfer those rights except by will or by the laws of descent
and distribution or, if permitted under Rule 16b-3 of the Exchange Act and if
permitted by the Committee, pursuant to

 

-5-



--------------------------------------------------------------------------------

a domestic relations order (as defined under the Code or Title I of the Employee
Retirement Income Act of 1974, as amended, or the regulations thereunder). When
a Grantee dies, the personal representative or other person entitled to succeed
to the rights of the Grantee (“Successor Grantee”) may exercise such rights. A
Successor Grantee must furnish proof satisfactory to the Company of his or her
right to receive the Option under the Grantee’s will or under the applicable
laws of descent and distribution.

 

(b) Permitted Transfer of Options. Notwithstanding the foregoing, the Committee
may provide, in an Option Instrument, that a Grantee may transfer Non-qualified
Stock Options to family members or other persons or entities according to such
terms as the Committee may determine; provided that the Grantee receives no
consideration for the transfer of an Option and the transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
the Option immediately before the transfer.

 

9. Change of Control of the Company

 

As used herein, a “Change of Control” shall be deemed to have occurred if:

 

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 35% of the voting power of the then outstanding
securities of the Company, and such person owns more aggregate voting power of
the Company’s then outstanding securities entitled to vote generally in the
election of directors than any other person;

 

(b) The shareholders of the Company approve (or, if shareholder approval is not
required, the Board approves) an agreement providing for (i) the merger or
consolidation of the Company with another corporation where the shareholders of
the Company, immediately prior to the merger or consolidation, will not
beneficially own, immediately after the merger or consolidation, shares
entitling such shareholders to 50% or more of all votes to which all
shareholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (ii) the sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company; or

 

(c) After the Effective Date, directors are elected such that a majority of the
members of the Board shall have been members of the Board for less than two
years, unless the election or nomination for election of each new director who
was not a director at the beginning of such two-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period.

 

10. Consequences of a Change of Control

 

(a) Notice and Acceleration. Upon a Change of Control, the Company shall provide
each Grantee who holds outstanding Options written notice of the Change of
Control.

 

-6-



--------------------------------------------------------------------------------

(b) Alternatives. Subject to subsection (c) below, upon or in anticipation of
any Change of Control, the Committee may, in its sole and absolute discretion
and without the need for the consent of the Grantee, take one or more of the
following actions with respect to any Option: (i) cancel the Option in exchange
for cash or other substitute consideration with a value (as determined by the
Committee) equal to the difference between the Fair Market Value of the Common
Stock subject to that Option and the Exercise Price of that Option, (ii)
terminate the Option after accelerating the vesting of that Option and providing
the Grantee with a reasonable opportunity to exercise that Option prior to the
Change of Control, or (iii) cause the Option to be replaced with an option to
purchase common stock of any successor corporation, which replacement option is
on terms that are at least as favorable to the Grantees as terms that would
satisfy the requirements of Treasury Regulation § 1.425-1(a)(4)(i)
(notwithstanding the fact that the original Option was not intended to satisfy
the requirements for treatment as an Incentive Stock Option). Any such cash-out,
termination or replacement will be contingent upon the occurrence of the Change
of Control.

 

(c) Limitations. Notwithstanding anything in the Plan to the contrary, the
Committee shall not have the right to take any action (including without
limitation actions described in Subsection (b) above) that would make the Change
of Control ineligible for pooling of interest accounting treatment or that would
make the Change of Control ineligible for desired tax treatment if, in the
absence of such right, the Change of Control would qualify for such treatment
and the Company intends to use such treatment with respect to the Change of
Control.

 

11. Amendment and Termination of the Plan

 

(a) Amendment. The Board may amend or terminate the Plan at any time.

 

(b) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless the Plan is
terminated earlier by the Board or unless extended by the Board with the
approval of the shareholders.

 

(c) Termination and Amendment of Outstanding Options. A termination or amendment
of the Plan that occurs after an Option is granted shall not materially impair
the rights of a Grantee unless the Grantee consents or unless the Committee acts
under Section 17(a). The termination of the Plan shall not impair the power and
authority of the Committee with respect to an outstanding Option. Whether or not
the Plan has terminated, the Committee shall not permit the repricing of Options
by any method, including by cancellation and reissuance, without first obtaining
shareholder approval.

 

(d) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

 

-7-



--------------------------------------------------------------------------------

12. Funding of the Plan

 

This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the issuance or transfer of shares with respect to any Options under this Plan.

 

13. No Fractional Shares

 

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan or any Option. The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

 

14. Requirements for Issuance of Shares

 

No Common Stock shall be issued or transferred in connection with any Option
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Common Stock have been complied with to the satisfaction of the
Committee. The Committee shall have the right to condition any Option granted to
any Grantee hereunder on such Grantee’s undertaking in writing to comply with
such restrictions on his or her subsequent disposition of such shares of Common
Stock as the Committee shall deem necessary or advisable as a result of any
applicable law, regulation or official interpretation thereof, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Common Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon.

 

15. Headings

 

Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

 

16. Effective Date of the Plan

 

The amendment and restatement of this Plan as the AmerisourceBergen Corporation
2001 Non-Employee Directors’ Stock Option Plan shall be effective on the
Effective Date.

 

17. Miscellaneous

 

(a) Compliance with Law. The Plan, the exercise of Options and the obligations
of the Company to issue or transfer shares of Common Stock under Options shall
be subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to Section
16 of the Exchange Act, it is the intent of the Company that the Plan and all
transactions under the Plan comply with all applicable provisions of Rule 16b-3
or its successors under the Exchange Act. The Committee may revoke any Option if
it is contrary to law or modify an Option to bring it into compliance with any
valid and mandatory government regulation. The Committee may, in its sole
discretion, agree to limit its authority under this Section.

 

-8-



--------------------------------------------------------------------------------

(b) Ownership of Stock. A Grantee or Successor Grantee shall have no rights as a
shareholder with respect to any shares of Common Stock covered by an Option
until the shares are issued or transferred to the Grantee or Successor Grantee
on the stock transfer records of the Company.

 

(c) Governing Law. The validity, construction, interpretation and effect of the
Plan and Option Instruments issued under the Plan shall exclusively be governed
by and determined in accordance with the law of State of Delaware, without
giving effect to the conflicts of laws provisions thereof.

 

-9-